department of the treasury internal_revenue_service washington d c date number release date uilc cc dom fs proc internal_revenue_service national_office field_service_advice memorandum for district_counsel houston district cc msr hou from assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year year year day day day day day day issue is a notice_of_deficiency defective if the service made a determination without using the taxpayer’s return where the service was apparently unaware of the recently filed return conclusion no a notice_of_deficiency is not defective solely because it indicates that the service failed to take account of the taxpayer’s return provided it is based on information recorded in the service’s official records and data bases with respect to the determination requirement a notice_of_deficiency is only invalid when the notice facially reveals that the commissioner failed to make a determination facts the taxpayer was a non-filer the service_center conducted an examination of her liability for year the examination determined that the taxpayer had sufficient taxable_income to require that she file a return for year this determination was based on information returns filed with the service reflecting wage interest and stock sale income the notice_of_deficiency was mailed to the taxpayer on day of year this notice_of_deficiency was based on the determination that the taxpayer had not filed a return for year the service received the taxpayer’s year return on or about day of year the transcript of account has a code posted duplicate return dated day of year the transcript also has a code tax_return secured dated day of year the taxpayer attached a return receipt from the service_center indicating that the service received a package from her on day of year the return itself does not have a date received stamped on it the posting dates for the above transcript entries appear to have been after the date the notice_of_deficiency was issued the code was posted during the fourth week of year the code was posted during the fourteenth week of year the notice_of_deficiency was issued during the second week of year day of year the return that was filed by the taxpayer was processed by the service and the tax shown on it was assessed on day of year an overpayment was applied to the taxpayer’s liability for the year a handwritten notation on the first page of the return says accepted day of year a petition was filed by the taxpayer with the united_states tax_court on day of year in this petition the taxpayer claims that the notice_of_deficiency is facially invalid because it did not reduce the deficiency by the tax_shown_on_the_return the petition further asserts that the notice_of_deficiency is in error because the deficiency does not meet the definition contained in sec_6211 the petition does not challenge the court’s jurisdiction additionally the petition does not cite the case of 814_f2d_1363 9th cir law and analysis the tax court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition 97_tc_437 sec_6212 of the code expressly authorizes respondent after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency is legally sufficient so long as it advises the taxpayer that the commissioner has determined a deficiency against him and specifies the year and the amount of the deficiency or provides information necessary to compute the amount 961_f2d_1 1st cir and 791_f2d_383 5th cir sec_6211 of the code provides in part that the term deficiency means the amount by which the income_tax imposed by the code exceeds the amount shown as the tax by the taxpayer upon his tax_return a deficiency_notice may be valid even if it contains error where the taxpayer has not been misled as to the proper year involved or the amounts in controversy 184_f3d_1176 d c colo because a taxpayer is entitled to a de novo proceeding in the tax_court upon the filing of a timely petition for review the tax_court has repeatedly stated the general_rule that courts will not look behind a notice_of_deficiency to question the commissioner’s motives and procedures leading to a determination barrett v commissioner a f t r 2d ria 9th cir see also 62_tc_324 in her petition petitioner claims that the notice_of_deficiency is facially invalid because it did not reduce the deficiency by the tax_shown_on_the_return the petition further asserts that the notice_of_deficiency is in error because the deficiency does not meet the definition contained in sec_6211 these arguments are similar to those made in scar supra in scar the taxpayers received a notice_of_deficiency that disallowed a loss deduction from a partnership with which the taxpayers had no connection and the notice computed a tax using the then highest marginal_rate the taxpayers argued that the commissioner failed to determine a deficiency as contemplated under sec_6212 the tax_court held the notice_of_deficiency to be valid but the ninth circuit_court of appeals reversed concluding that the commissioner must consider information relating to a particular taxpayer before it can be said that the commissioner determined a deficiency with respect to that taxpayer scar f 2d pincite with this standard in mind the court found the notice_of_deficiency to be invalid under sec_6212 because the notice on its face revealed that the commissioner had not reviewed information relating to the particular taxpayer or otherwise made a determination respecting the taxpayers’ liability for the particular taxable_year petitioner’s chief contention appears to be that respondent is required to examine petitioner’s actual income_tax return or a copy thereof and cannot rely solely on information contained in respondent’s records in determining a deficiency this argument is similar to the one raised by the taxpayer in kong v commissioner tcmemo_1990_480 in that case respondent contended that it relied on the taxpayer’s administrative file which also included a transcript of account in computing the tax due in the notice_of_deficiency the tax_court however found that respondent disregarded the transcript of account in determining the deficiency in short the tax_court held that respondent was not prohibited from using information stored in its databases but was prohibited from misusing or disregarding such stored information see whittington v commissioner tcmemo_1999_279 78_tcm_339 see also toll v commissioner u s app lexis 9th cir an unpublished opinion that found the service ignored the adjusted_gross_income information available from the partnership return and the computer data bases in toll the ninth circuit found that failure to review the returns is enough to result in a jurisdictionally fatal defect toll u s app lexis pincite6 in note the court clarified this statement by indicating that review of pertinent information in electronic form or other form may be a substitute for looking at the return itself the criteria for defending scar type cases is set forth in lgm tl-3 the determination requirement for statutory notices of deficiency under sec_6212 date the service position as stated below is that it is not necessary for the service to examine a return as long as the service relies on information duly recorded in its official records and data bases the ninth circuit’s opinion states that the determination process requires the service to have examined or reviewed the taxpayer’s return it is unclear whether the court meant literally that the examiner or statutory notice issuer must have the taxpayer’s physical return in hand or whether the service may rely on taxpayer_return_information duly recorded in the service’s official records and data bases to the extent that the ninth circuit intended the former the service strongly disagrees such a requirement would be unwarranted and unduly restrictive of the service’s efforts to computerize tax_return information significantly the courts applying scar have limited the rule established in that case to its facts see whittington t c m pincite the rule set forth in scar applies in the narrow set of circumstances where the notice_of_deficiency on its face reveals that respondent failed to make a determination see 152_f3d_1181 n 9th cir in scar because the commissioner had not considered information that related to the taxpayer the notice was invalid subsequently however the 9th circuit explained that scar was limited to those instances in which the notice_of_deficiency reveals on its face that the commissioner failed to make a determination the crucial issue in determining the validity of a notice_of_deficiency is whether the notice_of_deficiency reveals on its face that respondent failed to consider information that relates to the petitioner in particular a presumption exists that the commissioner made a determination if the notice reveals that the deficiency was based on information relating to the taxpayer 875_f2d_1396 9th cir if the attachments to the notice_of_deficiency identify petitioner’s employer and other reliable sources of income the respondent will be considered to have considered information that related to petitioner see fraser v commissioner tcmemo_1997_182 n othing on the face of the notice_of_deficiency indicates that respondent failed to make a determination with respect to petitioner’s tax_liability and farr v commissioner a f t r 2d ria 9th cir the commissioner issued the petitioner a facially valid notice_of_deficiency indicating that petitioner had failed to file a return and failed to report specific amounts of income similarly a notice will be valid if it specifies the amount of the petitioners’ deductions even though the commissioner issued the notice_of_deficiency without access to the petitioners’ actual tax_return richards v commissioner a f t r 2d ria 9th cir in the instant case respondent’s notice_of_deficiency included a detailed compilation of petitioner’s wages stock sales and interest all reported by third parties petitioner does not dispute that the amounts appearing on the notice_of_deficiency are the same as the amounts appearing on her return petitioner’s main objection seems to be that the service erred in not taking into account her stock bases as reflected in her return in determining gain notwithstanding this omission respondent’s determination complies with scar and its progeny the determination was supported by substantial evidence regarding the taxpayer namely the information gathered from third party sources contained in the official records and data bases see for example whittington t c m pincite the rtvue records allowed respondent to consider the specific information and reconstruct petitioner’s return for the purposes of the exam accordingly we conclude that the notice_of_deficiency was valid here we note that the petitioner’s return was filed days prior to the issuance of the notice_of_deficiency in the analogous area dealing with the last_known_address requirement it has been held that the service must be given time to process the new return in rose v commissioner tcmemo_1992_739 the tax_court held that the notice was valid even though it was mailed days after the taxpayer had filed a tax_return which reflected her new address similarly in baptist v commissioner tcmemo_1990_280 the notice was valid though mailed days after the taxpayer had filed a tax_return with the new address the courts generally follow the self-imposed deadlines of the service in revproc_90_18 1990_1_cb_491 under that revenue_procedure a new address will generally be considered properly processed days after receipt with certain detailed exceptions based on the self-imposed guidelines we feel the service should not be held to have knowledge of information contained in a return when it has had only had days to process the return as here we further note that the transcript of account here indicates that the petitioner’s return was not processed at the time the notice_of_deficiency was issued this is further supported by the fact that the examiner would have checked the transcript prior to issuance of the notice_of_deficiency in order to ascertain whether there had been a change in the last_known_address we maintain that the service should not be held to have knowledge of information contained in an unprocessed return within the first days of the receipt of that return the focus is on the information available to the irs at the time it issues the notice_of_deficiency rather than on what in fact may be the taxpayer’s correct address at that time see 15_f3d_970 10th cir and 907_f2d_517 5th cir case development hazards and other considerations if you have any questions concerning the above please call deborah a butler assistant chief_counsel field service by blaise g dusenberry assistant to the branch chief procedural branch field service division cc regional_counsel cc msr assistant regional_counsel tl cc msr
